United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION PLANT, Manchester, NH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0972
Issued: December 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 11, 2018 appellant filed a timely appeal from a February 23, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to evidence in the case record that was before OWCP at the time
of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20
C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal.
Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish left shoulder
conditions causally related to the accepted July 16, 2017 employment incident.
FACTUAL HISTORY
On July 18, 2017 appellant, then a 60-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on July 16, 2017 he sustained a left shoulder injury while in the
performance of duty. He stopped work on that day.
In support of his claim, appellant submitted state workers’ compensation medical forms,
dated July 16, 19, and 26, 2017, noting his injury date of July 16, 2017, describing how the injury
occurred, and diagnosing left shoulder rotator cuff injury. The physician’s signature on the
July 16, 2017 form report was that of Dr. Marie Arringdale, an examining Board-certified
emergency room physician. In form reports dated July 19 and 26, 2017, Dr. Jolene J. Shuman, an
examining physician Board-certified in family medicine, signed the diagnosed a possible tear in
addition to rotator cuff injury in the July 26, 2017 form report.
By development letter dated August 4, 2017, OWCP advised appellant of the deficiencies
of his claim and afforded him 30 days to submit the necessary evidence.
OWCP thereafter received additional medical evidence. In reports dated July 19, 26,
August 14 and 28, 2017, Dr. Shuman noted that appellant developed left shoulder pain on July 16,
2017 while lifting heavy trays and packages, and performing repetitive movements. A physical
examination revealed limited left shoulder range of motion and significant pain. Diagnoses
included left shoulder joint pain, left shoulder injury, and possible left rotator cuff tear.
In an August 14, 2017 narrative report, Dr. Shuman noted that appellant was injured at
work on July 16, 2017 and had been unable to return to work. She observed that his left shoulder
condition was not improving and that appellant continued to experience pain. Dr. Shuman
completed August 28 and September 8, 2017 state workers’ compensation medical form reports
wherein she repeated her prior opinions.
On August 31, 2017 appellant was seen by Dr. Gavin R. Webb, an examining Boardcertified orthopedic surgeon. Dr. Webb noted a history of appellant’s July 16, 2017 employment
incident. Physical examination findings included left shoulder tenderness on palpation, positive
Hawkin’s and Near’s tests, negative Speed’s and O’Brien’s test, and pain with movement.
Dr. Webb reviewed an August 31, 2017 x-ray interpretation of appellant’s left shoulder which
revealed moderate acromioclavicular joint changes and no significant fracture, bone lesson, or
glenohumeral arthritis. He diagnosed left shoulder pain.
In an August 31, 2017 form report, Dr. Webb noted an injury date of July 16, 2017,
described how the injury occurred and diagnosed suspected left shoulder rotator cuff tear.
By decision dated September 13, 2017, OWCP accepted that the July 16, 2017 incident
occurred as alleged. However, it denied the claim because the medical evidence of record was
insufficient to establish a firm medical diagnosis due to the accepted July 16, 2017 employment
2

incident. OWCP noted that pain is a symptom and not a medical diagnosis. It, therefore,
concluded that he had not met the requirements to establish an injury as defined by FECA.
In a form dated and postmarked on October 13, 2017, appellant requested a review of the
written record by an OWCP hearing representative.
On October 4, 2017 appellant was seen by Dr. Webb who provided examination findings.
Dr. Webb related that review of appellant’s magnetic resonance imaging (MRI) scan of the left
shoulder revealed severe tendinopathy and partial subscapularis tendon partial thickness tearing.
He also reviewed an x-ray performed that day with findings unchanged from the August 31, 2017
x-ray interpretation. Dr. Webb diagnosed left shoulder biceps tendinitis and left shoulder partial
thickness rotator cuff tear. He noted that a left shoulder arthroscopy with subacromial
decompression and acromioplasty had been performed.
Dr. Webb, in an October 23, 2017 report, noted that appellant was seen for a follow-up
examination for a left shoulder injury sustained at work on July 16, 2017. Physical examination
findings were unchanged. Appellant related that he had developed right shoulder problems which
he attributed to compensation for his left shoulder. A review of the MRI scan of the left shoulder
revealed severe tendinopathy and partial subscapularis tendon partial thickness tearing. Dr. Webb
also reviewed an x-ray performed that day with findings unchanged from the August 31, 2017 xray interpretation. Diagnoses for the left shoulder included partial thickness rotator cuff tear and
bicipital tendinitis.
By decision dated February 23, 2018, an OWCP hearing representative affirmed the
September 13, 2017 decision, finding that the evidence of record was insufficient to establish that
appellant’s diagnosed left shoulder conditions were causally related to the accepted July 16, 2017
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

3

the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident
identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left
shoulder conditions were causally related to the accepted July 16, 2017 employment incident.
A July 16, 2017 form report signed by Dr. Arringdale detailed a history of appellant’s
injury and diagnosed rotator cuff injury. While Dr. Arringdale diagnosed an injury, she provided
no opinion regarding the cause of appellant’s condition. Medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of no probative value on the issue
of causal relationship.10 While this form report reflects immediate treatment following the
employment incident, it fails to relate any opinion regarding the cause of appellant’s condition and
is therefore insufficient to establish his traumatic injury claim.11
Appellant also submitted a number of state medical forms and narrative reports dated from
July 19 through August 31, 2017 from Dr. Shuman noting appellant’s July 16, 2017 employment
incident. Dr. Shuman’s diagnoses included rotator cuff injury, possible left rotator cuff tear, and
left shoulder joint pain. The Board notes “rotator cuff injury” is not a specific diagnosis.12
Dr. Shuman’s diagnosis of left shoulder joint pain is a description of a symptom rather than a clear
diagnosis of the medical condition.13 For these reasons, Dr. Shuman’s reports are insufficient to
establish a medical diagnosis in connection with appellant’s July 16, 2017 accepted work incident.
The record also contains reports dated August 31, October 4, and 23, 2017 and state form
medical reports dated August 31, 2017 from Dr. Webb. Dr. Webb diagnosed left shoulder pain in
7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

M.L., Docket No. 17-1026 (issued April 20, 2018).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

J.A., Docket No. 17-1936 (issued August 13, 2018); J.P., Docket No. 14-0087 (issued March 14, 2014).

12

See T.W., Docket No. 11-2109 (issued July 2, 2012).

13

See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

4

his August 31, 2017 report and suspected left shoulder rotator cuff tear in the August 31, 2017
form report. As previously noted, these are not valid diagnoses of appellant’s left shoulder
condition.14 Dr. Webb, in reports dated October 4 and 23, 2017, diagnosed left shoulder partial
thickness rotator cuff tear and left shoulder bicipital tendinitis. While noting the July 16, 2017
injury history, he did not specifically address nor offer any opinion as to whether the diagnosed
conditions had been caused or aggravated by the accepted July 16, 2017 employment incident.15
Therefore, the Board finds that his reports are insufficient to establish that appellant’s diagnosed
left shoulder conditions were causally related to the accepted July 16, 2017 employment incident.
An award of compensation may not be based on surmise, conjecture, speculation or on the
employee’s own belief of causal relation.16 Appellant’s honest belief that the July 16, 2017
employment incident caused his left shoulder conditions, however, sincerely held, does not
constitute medical evidence necessary to establish causal relationship.17
The evidence of record lacks rationalized medical evidence establishing causal relationship
between the accepted July 16, 2017 employment incident and appellant’s left shoulder conditions.
Thus, the Board finds that he has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish left shoulder
conditions causally related to the accepted July 16, 2017 employment incident.

14

Supra note 13 and 14.

15

See supra note 10.

16

S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303 (2007); Donald W. Long, 41 ECAB 142 (1989).

17

S.H., Docket No. 17-1447 (issued January 11, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated February 23, 2018 is affirmed.
Issued: December 13, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

